Judgment modified by increasing the amount
of the recovery to $5,107.42 as of the date of rendition thereof, and as so modified affirmed, with costs to the claimant. Findings of fact as to damages modified. Memorandum: We deem the award of $2,000 for the damages to the next of kin inadequate and have determined the amount to be $4,000. Inasmuch as the amendment to section 132 of the Decedent Estate Law (Laws of 1935, chap. 224) did not become effective until after the date of the entry of the judgment in this action, the expenses of medical aid, nursing and attention incident to the injury causing decedent’s death are not proper elements of damage. In the absence of statutory language clearly indicating otherwise, the damages referred to in the special enabling act (Laws of 1933, chap. 538) cannot include damages beyond those allowed by the general law at the time the judgment was entered. All concur, except Crosby, J., who dissents and votes for affirmance. (The judgment awards damages for death of plaintiff’s intestate, passenger in an automobile, resulting from a defect in the roadway.) Present — Sears, P. J., Taylor, Thompson, Crosby and Lewis, JJ. [154 Misc. 707.]